WALD, Chief Judge:
The United States Postal Service appeals from an order of the District Court directing it to reinstate discharged postal worker Joseph Gordon. The District Court concluded that, in dismissing Gordon, the Postal Service was motivated by a desire to punish his exercise of constitutionally protected speech and accordingly ordered that Gordon be reinstated to his prior position. Nevertheless, the District Court held that some punishment short of discharge could constitutionally be imposed on Gordon and remanded to the Postal Service to determine by arbitration appropriate sanctions through adjustments in Gordon’s back pay, seniority rights, and benefits. We affirm the District Court’s determination that Gordon was dismissed in violation of the first *149amendment, but we reject the assumption that some lesser punishment could be imposed. We conclude that Gordon is entitled to reinstatement with full back pay.
I. Background
A. The Facts1
Joseph V. Gordon was employed by the Postal Service in Royal Oak, Michigan, for 11% years until he was fired on July 7, 1983. J.A. at 107, 74. At the time of his dismissal, Gordon was working as a registry clerk; his duties consisted of guarding and accounting for valuables sent through the mail. J.A. at 74. Gordon received several commendations and monetary awards from the Postal Service during his employment. J.A. at 319-24.
Gordon was a member and steward of the 480-481 Area Local of the American Postal Workers Union (“APWU”). J.A. at 61, 110. He edited the local’s monthly newsletter, The 480-481 Communicator, and wrote a regular column for the newsletter. J.A. at 61. The newsletter is sent to members and retired members of Local 480-481 and to the offices of other APWU locals. Its total circulation is around 2,100. J.A. at 30.
Gordon’s column in the May, 1983, issue of The Communicator was entitled “Workers of the World Unite____”2 J.A. at 61-64. The first three paragraphs of the column discussed in general terms the advantages of unionism for workers and offered suggestions for persuading nonmembers to join the union. See J.A. at 62-63. The fourth paragraph of the column stated:
I was motivated to write this article by a recent discovery that I made at work. While working third class letters a few weeks ago I came across a bundle of letters that were being sent from Congressman Phillip Crane, a Republican from Illinois, the return address simply stated: Congressman Phillip Crane, National Right to Work Committee. Well, naturally I was curious just what the Congressman was trying to communicate under such a dubious association with the right to work committee. My curiosity did not have long to wait because one of the letters was not sealed and the contents fell out as I was sorting the mail. I could not help but seeing just what was inside. I was amazed to find that the Congressman was sending out petitions asking for help in an attempt to organize a legislative effort to support a bill that would restrict Labor Unions from organizing workers through what he called strong arm tactics. Now, I can not imagine that these petitions were going to actual members of the work force but rather to members of management, but let’s assume that he was in fact addressing a member of the labor force; just what is he asking? In short he was requesting that the recipient of the petition organize in an effort to prevent them for [sic] organizing or at least to prevent others from organizing to improve the status of the worker. In other words he wanted help from unorganized labor to keep them that way; I wonder why he just didn’t ask them to support the reinstitution of slavery.
J.A. at 63-64. The final paragraph reiterated the importance of unionism and of convincing nonmembers to join the union and concluded: “Ask your stewards who the non-members are in your office and make a tactful intelligent effort to sign them up, but don’t use ‘strongarm’ tactics, it might upset Phillip Crane.” J.A. at 64.
Howard Byrne, director of labor relations at the Royal Oak post office, received a copy of the newsletter from the postmaster. J.A. at 64, 223. Byrne asked general supervisor Charlene Bonds to investigate how Gordon had learned of the contents of the letter mentioned in his column. Id.
*150Bonds questioned Gordon about the column around midnight on May 26, 1983. J.A. at 64-65. Bonds accused Gordon of violating Postal Service regulations by reading mail and disclosing its contents. J.A. at 65. During the discussion, Gordon gave Bonds the following written statement:
I, as Editor and Contributor to the 481 Area Local Communicator wrote an article concerning a letter from Congressman Crane. I was made aware of the petition by a friend who was asked to sign it. He later on then asked me about a right of Congressman to use the priveledge [sic] of the free mail to distribute such material, I didn’t think it was right for Postal Workers to have to handle such mail and fabricated the story about finding the “Crane” mail myself. I did not see, personally, the petition, but I believe it listed the irony that I was trying to stress as a representative of the labor movement and especially the American Postal Workers Union, is that there are rich people in this country that want to get richer off the labor force. I was unaware that disclosure of the contents the way it was written into the article was a violation so for the purpose of relating the article to Postal Workers, I did so. Just as the article in question has been brought to my attention by you, how is it that I cannot be certain that my Communicator was read by Postal management, which is while in the mail. Thus, the article is not true in respect to how the petition was discovered. I do not even work 045 [third-class mail], except on a very rare occasion. If the USPS is offended by the fabrication I will print a correction in the new issue of the paper.
J.A. at 65.
After he completed his shift on May 27, Gordon wrote and delivered to the printer a retraction of his story concerning the Crane letter. J.A. at 67, 111-13. The retraction was published in the June, 1983, issue of the Communicator as the last paragraph of a column dealing with other subjects. J.A. at 64. It stated:
Last month I wrote an article entitled “Workers of the World Unite ...” that contained a fabrication for dramatization. I refer to the portion concerning the manner in which I discovered the “Right to Work” petition. I personally do not throw 045 or any mail for that matter, and was made aware of the petition by a friend who was asked to sign it. I attempted to show the irony of the labor force (APWU) handling mail such as this, it was a mistake. It is illegal to disclose the contents of mail even if the mail is meant for further distribution.
J.A. at 67.
After interviewing Gordon, Bonds immediately wrote and delivered to Byrne a report on her discussion with Gordon, to which she attached Gordon’s written statement. J.A. at 66-67. In her report, Bonds stated that she had told Gordon that he had violated §§ 115.2 and 115.5 of the Domestic Mail Manual,3 and that “what he has done or stated he did is a very serious matter and that he could be discharged.” J.A. at 66-67. She did not make any recommendation as to what form of discipline should be imposed.
Byrne drafted a notice of removal as soon as he received the report from Bonds. J.A. at 223. The only pieces of evidence before him when the decision to fire Gordon was made were the column itself and Bonds’ report on her interview with Gordon, including Gordon’s written statement. J.A. at 74. The discharge notice, which was dated May 27, 1983, was delivered to Gordon on June 2. J.A. at 67. The notice stated as the reasons for discharge that Gordon had violated §§ 115.2 and 115.5 of the Domestic Mail Manual, as well as part 661.53 of the Employee and Labor Relations Manual of the Postal Service, which forbids any employee from engaging in *151“conduct prejudicial to the Postal Service.” J.A. at 68, 73.
Gordon and the union filed a grievance, claiming that Gordon was being discharged without just cause in violation of Article 16 of the collective bargaining agreement between the union and the Postal Service. J.A. at 68-72. The final decision on the grievances stated that “[t]he grievant’s action in the instant grievance violated the integrity of the mail service and part 15.5 [sic] of the DMM. Accordingly, just cause was established and this grievance is denied.” J.A. at 72.
The union then sought arbitration of the grievance. J.A. at 73. The arbitrator upheld Gordon’s dismissal, but did not decide the factual dispute about whether Gordon had read and disclosed the contents of mail that he saw on the job. Instead, the arbitrator concluded that it was
immaterial whether [Gordon] ... actually read the mail on the job, as he stated in the article, or whether he only made it up for dramatic impact, as.he now contends, as long as he made public expressions that he did read the mail while on the job. Insofar as the Postal Service is concerned, the effect under either circumstance is the same. That effect is to seriously erode the confidence which the public should have in the Postal Service. J.A. at 316.
B. The District Court’s Decisions
Following the arbitrator’s decision, Gordon and his local and national unions brought this action in the District Court. Count I of the complaint alleged that the “discharge of Gordon was not for ‘just cause,’ and was in violation of the collective bargaining agreement,” and that the arbitrator’s decision “was contrary to law and fact, beyond his authority, and not based on the collective bargaining agreement.” J.A. at 8-9. Count II alleged that Gordon’s dismissal violated the rights to freedom of speech and freedom of the press of Gordon, the union, the union’s members, and postal workers in general. J.A. at 9.
The Postal Service filed a motion for summary judgment on both claims. In an unpublished order dated September 7, 1984, the District Court granted the motion with respect to the contract claim, but denied the motion on the constitutional claim, holding that a number of material issues remained in dispute. J.A. at 37-38.
Each of the parties then moved for summary judgment on the issue of whether Gordon’s speech was constitutionally protected under the balancing test set out in Pickering v. Board of Educ., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968). The parties and the court agreed to assume, for purposes of these motions, that Gordon’s discharge was based on his speech, not on his underlying conduct.
The District Court denied the Postal Service’s motion for summary judgment and granted the plaintiffs’ cross-motion. The Court first held that Gordon’s column, including the paragraph in which he disclosed the contents of the Crane letter, constituted speech on a matter of public concern: “strategies for increasing union membership ... [and] the much-discussed issue of how unions should respond to the right-to-work movement.” American Postal Workers Union v. United States Postal Service, 598 F.Supp. 564, 569 (D.D.C.1984) (footnote omitted). The Court rejected the argument of the Postal Service that Gordon’s speech was a “knowing lie” which deserved little or no constitutional protection: “Otherwise protected speech cannot lose its constitutional protection solely by virtue of containing a knowingly or recklessly false statement, absent a showing of the harmful nature of the speech.” Id. at 570. Characterizing Gordon’s statements about how he became aware of the contents of the Crane petition as “no more than a harmless fiction or an apocryphal story that illustrated his theme but was not literally true,” the Court noted that “[s]uch fictions are stock-in-trade for politicians and others speaking on issues of public concern. Absent harm in a real sense, such parables can hardly even be called lies or knowing falsehoods.” Id.
The District Court then turned to the second half of the Pickering balance and considered whether there had been a sufficient showing of harm to the “ ‘government’s interest in the effective and effi*152cient fulfillment of its responsibilities to the public' ” to outweigh Gordon’s interest in free speech. Id. (quoting Connick v. Myers, 461 U.S. 138, 150, 103 S.Ct. 1684, 1692, 75 L.Ed.2d 708 (1983)). The Court held that where, as here, the challenged speech related to a matter of substantial public concern, a showing of actual harm was necessary, and it concluded that the Postal Service had failed to establish that any actual harm resulted from Gordon’s speech. Id. at 571-72.
The one issue remaining to be resolved was whether Gordon’s speech was a substantial or motivating factor in his dismissal. The case was submitted to the District Court for determination of this issue on the stipulated facts and documentary exhibits. In its final decision, the District Court found that Howard Byrne was “substantially motivated by Gordon’s protected speech” in making the decision to fire him. American Postal Workers Union v. United States Postal Service, 603 F.Supp. 393, 396 (D.D.C.1985). The Court based its finding on the fact that Byrne acted immediately to fire Gordon as soon as he received Bonds’ report, without conducting any further investigation as to whether Gordon had in fact violated postal regulations by opening or disclosing the contents of mail he handled. The Court characterized Byrne’s conduct as “precipitous behavior ... in a situation that called for a more measured and careful response.” Id. It ordered that Gordon be reinstated, and remanded the case to the Postal Service for arbitration on the issues of back pay, seniority rights, and benefits to determine what would constitute an “appropriate penalty short of discharge____” Id. at 397. The plaintiffs, asserting that reinstatement with full back pay is the proper remedy for the violation of Gordon’s constitutional rights, have cross-appealed from the portion of the District Court’s order remanding the case for arbitration.
II. The Constitutional Status of Gordon’s Speech
A. First Amendment Law Concerning Speech by Public Employees
It is now well-settled that the first amendment protects the speech of public employees as well as private citizens. Rankin v. McPherson, — U.S. -, -, 107 S.Ct. 2891, 2896, 97 L.Ed.2d 315 (U.S. 1987). Public employees, however, enjoy less first amendment protection than private citizens because the government, federal or state, has a significant interest “as an employer in regulating the speech of its employees” in order to perform its public services effectively. Pickering, 391 U.S. 563, 568, 88 S.Ct. 1731, 1734, 20 L.Ed.2d 811 (1968). In Pickering, the Supreme Court stated that “[t]he problem in any [government employee] case is to arrive at a balance between the interests of the ... [employee], as a citizen in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Id.
Since Pickering, the Supreme Court has refined the balancing test somewhat. In Connick v. Myers, the Court turned the “public concern” element of the Pickering formulation into a threshold requirement: “if [a public employee’s speech] ... cannot be fairly characterized as constituting speech on a matter of public concern, it is unnecessary for [a court] ... to scrutinize the reasons for [the employee’s] ... discharge.” 461 U.S. 138, 146, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983) (footnote omitted). According to Connick, only if a court finds that the public employee’s speech meets this threshold requirement should the court go on to balance the employee’s interests in free expression against the government’s interest in curtailing the expression. Id. at 149-150, 103 S.Ct. at 1691.
Rankin represents the most recent Supreme Court statement concerning the protection of public employee speech under the first amendment. In that case the Constable of Harris County, Texas dismissed a deputy named Ardith McPherson who, upon hearing of an attempt to assassinate the President of the United States, said “ ‘if they go for him again, I hope they get him.’ ” — U.S. at -, 107 S.Ct. at 2895. Following Connick, the Court first con*153sidered whether McPherson’s statement addressed a matter of public concern. The Court held that it did because of the “context” in which it was made: “The statement was made in the course of a conversation addressing the policies of the President’s administration.” Id. at — U.S. at -, 107 S.Ct. at 2897 (footnote omitted). The Court then went on to conduct the Pickering balance between the conflicting interests and concluded that the government “fail[ed] to demonstrate a state interest that outweighs McPherson’s First Amendment rights.” Id. at -, 107 S.Ct. at 2899. The Court considered two possible justifications for punishing a public employee’s speech: because “it interfered with the efficient functioning of the [government] office” or because it “had discredited the office by [being heard] ... in public.” Id. There was no evidence, however, that McPherson’s statement had actually caused harm to either one of these government interests. Consequently, the Supreme Court held that McPherson’s speech was protected by the first amendment.4
B. Application of Existing Law to This Case

1. The Threshold Issue

The Rankin decision controls our conclusion that Gordon’s speech was constitutionally protected. First of all, after Rankin, there can be no doubt that Gordon’s speech addressed a matter of public concern. Gordon’s column, entitled “Workers of the World Unite,” was exclusively concerned with efforts to reinvigorate the trade union movement and, more specifically, to combat the threat to organized labor from “right to work” laws. The urge to unionize certainly falls within the category of expression that is “fairly considered as relating to any matter of political, social, or other concern to the community____” Connick, 461 U.S. at 146, 103 S.Ct. at 1690.5
The Postal Service, of course, did not explain Gordon’s discharge on the basis of his union advocacy. Rather, the government defends his dismissal on the ground that Gordon’s article contains an allusion that the government claims readers would take literally to mean that he had read and was disclosing the contents of a third-class mailing that he sorted while on postal duty. See Brief for Appellant at 17-18. Even if appellant’s interpretation of Gordon’s writing is valid, however, this single allusion in the midst of an acknowledgedly political editorial cannot change the legal conclusion compelled by Supreme Court precedent that Gordon’s article addressed a matter of public concern for the purposes of Connick’s threshold test.
*154In Rankin, too, the government wished to discharge a public employee for a portion of her speech. Constable Rankin did not claim to punish McPherson because she expressed criticism of the President’s policies on welfare, medicaid, food stamps, and CETA funds. Instead, he fired her because of one sentence in the midst of her discourse that expressed a hope that if a second assassination attempt were made, it would succeed. The government argued that this statement, standing alone, did not constitute speech on a matter of public concern, since urging an assassination could not be a matter of public concern. But the Supreme Court refused to wrench that statement, however inflammatory and odious, out of its broader context, stating:
[T]he statement in context ... discloses that it plainly dealt with a matter of public concern. The statement was made in the course of a conversation addressing the policies of the President’s administration. It came on the heels of a news bulletin regarding what is certainly a matter of heightened public attention: an attempt on the life of the President.
Rankin, — U.S. at -, 107 S.Ct. at 2897 (footnotes omitted).
The dissent in today’s case echoes the dissenting opinion in Rankin, which argued strenuously that the mere association of McPherson’s inflammatory statement with a discussion of the President’s public policies could not transform it into protected speech. — U.S. at -, 107 S.Ct. at 2904 (Scalia, J., dissenting). The majority of the Supreme Court, however, rejected this proposition. The Court left no doubt on this point: A statement’s context is relevant to the determination of whether it satisfies the Connick threshold test. — U.S. at -, 107 S.Ct. at 2896-97. The Court situated McPherson’s remark “in the course of a conversation” addressing public issues, and emphasized that “[i]t came on the heels of a news bulletin____” Id. To make the point still more explicit, the Court refused even to consider McPherson’s later repetition of her controversial comment outside of its original context. Id. at -, n. 10, 107 S.Ct. at 2897-98, n. 10.6
The editorial context in which Gordon referred to the contents of the Crane mailing compels the conclusion that the entire presentation “touch[ed] upon a matter of public concern.” Connick, 461 U.S. at 147, 149, 103 S.Ct. at 1690, 1691. Gordon’s discussion of the contents of the Crane letter — the basis for the inference that he violated Postal Service nondisclosure regulations — cannot be textually isolated from his substantive discussion of the “right to work” issue raised by that letter. Stated otherwise, the speech for which Gordon was discharged was inextricably bound up with speech on a matter of admitted public concern.7
Following Rankin, therefore, we avoid asking at the threshold level whether Gordon’s assertion that he disclosed a third class mailing’s contents, excerpted from its original context, “may not warrant the same level of First Amendment protection.” Rankin, — U.S. at -n. 10, 107 S.Ct. at 2898 n. 10. That decision turns on the Pickering balancing test, which *155expressly takes government harm into account.8 The threshold inquiry into public concern merely determines whether a government discharge decision is “subject to judicial review” at all under the first amendment and obviously is distinct from the ultimate question of whether Gordon’s remark is constitutionally protected speech. See Connick, 461 U.S. at 146, 103 S.Ct. at 1690.
2. The Pickering Balance
Rankin also is dispositive as to the balancing test promulgated in Pickering to properly weigh individuals’ first amendment interests against governments’ interests in restricting the expression of its employees. The government asserts that its interest in this case is the “public's confidence in the confidentiality of the mailstream.” Brief for Appellant at 16.9 Obviously the concern is legitimate, but the government has offered no evidence that Gordon’s speech harmed this interest. See American Postal Workers Union v. United States Postal Service, 598 F.Supp. 564, 571 (D.D.C.1984).10 Indeed, the government concedes that it cannot show any concrete harm in this case. See Brief for Appellant at 15, 22-23.11 Given the absence of any demonstrated harm caused by Gordon’s speech, Gordon must prevail in the balancing of competing interests.12 *156Rankin explicitly states that the government “bears a burden of justifying the discharge on legitimate grounds,” — U.S. at -, 107 S.Ct. at 2898. The present case mirrors Rankin in that the government has totally failed to meet this burden: It has offered no evidence whatsoever, apart from a postal official’s opinion, that Gordon’s speech interfered with a legitimate government interest.13
Even if it were possible in some situations, after Rankin, for the government to pass a Pickering balancing test without offering any evidence of actual harm to its asserted interest, this is not such a case, given the limited nature of Gordon’s audience and the substance of what he actually wrote. Gordon’s article was circulated only to currently employed and retired postal workers. There is no evidence that any member of the more *157general public read his article. Though several of the 2,100 copies may possibly have come to the attention of nonemployees,14 this accidental public readership could only be small, and certainly is not to be presumed in the absence of any proof.15
Even assuming that some member of the general public did read the article, we are skeptical that the article would have diminished her confidence in the integrity of the United States Postal Service. Gordon’s article does not describe him opening any mail. It does not describe him deliberately reading any mail. Instead, Gordon’s article describes him inadvertently viewing one letter, from a mass third-class mailing, that happened to fall out of its envelope.16 The letter was itself a political petition intended for mass distribution. Readers of Gordon’s column might well distinguish between a mass third-class mailing appeal and personal letters, the privacy of which is obviously of paramount importance to any user of the mails.17 Thus, had Gordon written about a magazine or newsletter headline that he “could not help but seeing” while sorting the mail, the argument that his readers would doubt the confidentiality of their personal correspondence would be silly. Similarly, we strongly question whether the ordinary reader of Gordon’s statement about the Crane “right to work” petitions would have misgivings about the security of her private missives.
Considering (1) the small probability that anyone not associated with the Postal Service actually read Gordon’s statement about the Crane letter with (2) the extreme unlikelihood that such a person would as a result of her reading lose confidence in the integrity of the mailstream, and (3) the silence of the record as to any objective harm experienced by the Postal Service from the supposed weakened confidence of Gordon’s readers, we cannot escape the conclusion that the Pickering balance tips heavily towards first amendment protection. The slim chance that the public’s confidence in the confidentiality of the mails was diminished by Gordon’s words clearly cannot validate abridging his first amendment interest in writing about “right to work” legislation and its perceived threat to the labor movement.
This conclusion, based on the Pickering balancing test, should suffice. However, because the government and the dissent argue that Gordon’s remarks, if “knowingly false,” might not outweigh even a de minimis risk to the public’s confidence in the integrity of the mailstream, we think several clarifications will be helpful. First, though Pickering left undecided whether a knowingly or recklessly false statement by a public employee will still be protected by *158the first amendment in the absence of a clear showing of harm resulting from the speech, 391 U.S. at 574 n. 6, 88 S.Ct. at 1738 n. 6, no court has ever summarily denied a public employee’s first amendment claim on that ground. See Brasslett v. Cota, 761 F.2d 827, 840-41, 845-46 (1 Cir.1985) (finding that employee’s statements were knowingly or recklessly false is merely one factor to be weighed in Pickering balance; such statements may be protected absent “independent showing of actual and significant harm”). To be sure, intentional falsehoods are among the forms of expression least deserving of first amendment protection,18 and a public employee’s interest in uttering deliberate, harmful lies obviously cannot outweigh the Postal Service’s interest in promoting the more deserving first amendment activities of the general public in using the mails to communicate their thoughts. But we are not dealing here with knowingly false and harmful statements of fact and the government grossly mischaracterizes Gordon’s speech by denouncing it as such.
Gordon did not intend to convey to his readers “false statements of fact.” Rather, he wrote a fictional account of how he encountered the Crane “right to work” petition in an attempt “to show the irony of the labor force ... handling mail such as this____” J.A. at 67. It is absolutely crucial that, for the purposes of evaluating first amendment claims, courts distinguish analytically between intentionally false statements of facts on the one hand and narrative fiction on the other. The analytic distinction, of course, is that a statement of fact purports to be true, even when it is false, while narrative fiction does not purport to describe events that have actually happened. Narrative fiction, unlike an intentionally false statement of facts, deserves considerable first amendment protection. Indeed, some forms of political expression, like satire, often cannot be fully realized except in the form of narrative fiction. Famous examples include, Swift’s Gulliver’s Travels, Robert Penn Warren’s All the King’s Men, and Edwin O’Connor’s The Last Hurrah, not to mention Garry Trudeau’s daily Doonesbury comic strip.
Even if we assume that Gordon “failed” in his attempt to convey his vignette as fiction, his effort to express the “irony” he saw in postal employees having to work on mail that denigrated their rights to unionize does not lose all value in the Pickering analysis. Gordon’s interest in expressing his political sentiments about “right to work” advocacy, though unsuccessful as a literary effort, is a recognizably greater first amendment interest than the interest someone else might have in uttering a deliberately false statement of fact. Indeed, just as an intentionally false statement of fact lies close to, if not at, the lowest end of a spectrum of first amendment values, the interest that an individual, like Gordon, has in trying to express his political sentiments lies close to, if not at, the top of that spectrum.19 Thus, given the proper characterization of Gordon’s first amendment interest in this case, coupled with the negligible chance that the limited circulation of his article affected the public confidence in the confidentiality of the mailstream, the Pickering balancing of interests necessarily leads to the conclusion that Gordon’s speech was protected.20
*159In reaching this conclusion, we in no way suggest that, as a general matter, government postal workers may state, with impunity, that they read or disclose the contents of mail. The Pickering analysis would be very different if (to take an example that seems no less improbable than the stipulated facts of this case) a postal worker who was a contestant in a nationally televised game show, responding to a question from the game show host on whether she ever had the urge to read people’s mail, answered, “Sure. Not only do we have the urge, we do it all the time.” But that case is not this one, and the two cannot be lumped together. Connick and Rankin recognize that Pickering requires a “particularized balancing” into the nature and weight of the competing interests, however “difficult” that judicial task may be. Connick, 461 U.S. at 150, 103 S.Ct. at 1692; see also Rankin, — U.S. at -, 107 S.Ct. at 2898. (“In performing the balancing, the statement will not be considered in a vacuum____”). In this particular case, Gordon made an “unfortunate,” see Rankin, — U.S. at -, 107 S.Ct. at 2901 (Powell, J., concurring), attempt to fictionalize his political reaction to a “right to work” flier shown to him by a fellow worker.21 Yet, despite his maladroit attempt at fiction, the expression of his political beliefs remains protected speech, especially when the government has conceded that it lacked any evidence of actual harm, the article was sent to no member of the general public, and there is no evidence to suggest that any reasonable reader who might have happened on the piece would have lost confidence in the integrity of the mails. Thus, the special facts of this case reveal, just as in Rankin, that the public employee’s speech, although “ill-considered,” remains nonetheless “protected by the First Amendment.” — U.S. at -, 107 S.Ct. at 2901 (Powell, J., concurring).22
C. Relationship of the Pickering Line of Cases to Defamation Law
A straightforward application of the two-part test developed in Pickering and Con-nick, and refined in Rankin, resolves the dispute over the constitutional status of the public employee’s speech in this case. However, because the dissent discusses the law of defamation at length and accuses us of “doing severe damage in this circuit” to that body of law, Dissent at 315, stating also that we “deform the settled law of the first amendment,” Dissent at 330, we are compelled to respond. What follows is a discussion designed to clarify the relation*160ship between the Pickering line of cases and defamation law and to demonstrate that our reliance on the former is in full conformity with traditional first'^amendment rules governing defamation actions.
Defamation and public employee cases both involve a balancing of competing interests between one person’s freedom of expression and the injurious consequences of that expression. See Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 105 S.Ct. 2939, 86 L.Ed.2d 593 (1985) (plurality opinion); Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974). In this respect, they are both subsets of the same general approach to first amendment problems. But the elements that define these two subsets are nonetheless distinct. Defamation cases involve civil liability for damage to a person’s reputation. Pickering cases involve discipline, usually discharge, of public employees in response to speech that allegedly causes harm to the government.23
The first amendment rule governing defamation claims applies regardless of who makes the defamatory statement. If a private citizen may be held liable in tort for a particular defamatory statement, then a public employee is equally liable in tort for the same statement. See Connick, 461 U.S. at 147, 103 S.Ct. at 1690. We know then that if a public employee libels a supervisor or a fellow worker, the first amendment will provide no shield from liability in a libel suit brought by the supervisor or coworker.
Similarly, the first amendment will not prevent the government worker from being discharged for the same defamatory statement. Under the Pickering analysis, the first amendment does not protect speech by public employees that “impairs discipline by superiors or harmony among coworkers, has a detrimental impact on close working relationships for which personal loyalty and confidence are necessary, or impedes the performance of the speaker’s duties or interferes with the regular operation of the enterprise.” Rankin, — U.S. at -, 107 S.Ct. at 2899. Libels about officemates — precisely because libel actions require proof of damages — involve harm to the working relationships necessary for the proper functioning of a government office. Consequently, these defamatory statements would not survive the Pickering analysis. Even if the libels about coworkers involved matters of public concern and therefore passed the threshold inquiry,24 they would not survive the second part of the analysis: the government’s interest in maintaining the effective functioning of its operations.25
In short, our opinion is consistent with both Pickering caselaw and defamation caselaw in protecting the government against libels of its employees.26 This opin*161ion leaves unaffected the government’s prerogative to discharge a public employee who libels a supervisor or fellow worker. And, like Rankin, this opinion cannot be read to hold that defamatory statements are “immunized” from punishment, see Dissent at 15, when placed in the context of speech on a matter of public concern. As stated above, that logic confuses Connick’s threshold inquiry with the subsequent Pickering balancing. Instead, we directly follow Rankin in holding that a statement by a public employee passes the threshold test established in Connick if its context discloses that it touches on a matter of public concern. This preliminary conclusion does not determine first amendment protection. The threshold inquiry merely determines whether a Pickering balancing will occur. In this balancing, speech on a matter of public concern will lose constitutional protection if the Pickering analysis demonstrates sufficient harm to the government.27 In the present case, no such harm was adduced. Nor did Gordon’s speech harm the reputation of any other person. Defamation law too, therefore, would be unavailing.
The analogous methodologies that determine either a libel or speech that loses first amendment protection under the Pickering test, however, must not obscure the core distinction between these two lines of first amendment jurisprudence. Under a proper understanding of first amendment law, Gordon’s speech can never be equivalent to a common libel of another person. The first amendment supplies no grounds for which the government could punish someone other than a public employee for Gordon’s comments. If a newspaper quoted an unnamed postal worker as saying that he “could not help but see” and be repulsed by the Crane letter concerning “right to work” legislation, the government would have no basis for holding the newspaper liable even if its publication did cause a decline in the public’s confidence in the integrity of the mailstreams. Under the first amendment, as interpreted by the Supreme Court in New York Times v. Sullivan, the government may not punish a private citizen for damage caused to its own reputation. See 376 U.S. 254, 273-76, 291-92, 84 S.Ct. 710, 722-23, 732-33, 11 L.Ed.2d 686. Professor Kalven, in his comment on the New York Times case, put the point well: “defamation of the government is an impossible notion for a democracy.” Kalven, The New York Times Case: A Note on “The Central Meaning of the First Amendment, ” 1964 Sup.Ct.Rev. 191, 205. Rather, because the interest that the government seeks to protect by discharging Gordon is not the reputation of private individuals but its own public image, Gordon’s speech falls into a category for which an individual cannot normally be punished by the government at all, except when the writer is a public employee. It is precisely for this reason that the distinctive threshold and balancing analysis developed in the Pickering line of cases controls the first amendment inquiry in public employee *162cases, and why the distinctive set of constitutional rules developed for private defamation actions do not govern this case.
Finally, a few words about the dissent’s references to Ollman v. Evans, 750 F.2d 970 (D.C.Cir.1984) (en banc), are in order. Oilman concerned the fact-opinion distinction in a private defamation case. The case before us involves neither private interests protected by defamation law, nor any fact-opinion dispute. The dissent’s use of Ollman is unclear, but seems to suggest that the effort to distinguish fact from opinion in Ollman resembles the task of distinguishing fiction from falsehood in this case. If so, our approach to this case appears to us to be in full accord with Ollman's admonition that the core value of the first amendment — wide open debate on issues of public importance — “requires a consideration of the totality of the circumstances that provide the context in which the statement occurs and which determine both its meaning and the extent to which making it actionable would burden freedom of speech or press.” Id. at 997 (Bork, J., concurring). Consistent with that view, we examine here the totality of the circumstances surrounding Gordon’s article advocating union membership in order to determine whether allowing the government to fire him for what he said would impermissibly burden his efforts to communicate his political sentiments.
We agree with the dissent that even if a statement was intended as narrative fiction, a court, in weighing the effect of the speech on the government’s asserted interest, should consider the ordinary reader’s understanding of the speech. That understanding is far from clear in this case, however. See Ginsburg, J., concurring. And adopting the perspective of the ordinary reader in order to determine the government’s harm need not mean that the speaker’s intent is irrelevant for purposes of liability. Cf. New York Times Co. v. Sullivan, 376 U.S. 254, 271-72, 288, 84 S.Ct. 710, 721, 730, 11 L.Ed.2d 686 (1963) (speaker’s intent relevant in libel law); Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 215, 13 L.Ed.2d 125 (1964) (same); St. Amant v. Thompson, 390 U.S. 727, 731, 732, 88 S.Ct. 1323, 1325, 1326, 20 L.Ed.2d 262 (1968) (same).
To conclude, we have a case with the following relevant facts. Gordon was given the Crane letter by a friend and strongly disagreed with its political message. Indeed, he thought it ironic that good union members like himself would have to handle such anti-union mailings. In an effort to convey this sense of irony, he wrote in an article expressing his own political views about unions that while sorting mail he “could not help but see just what was inside” the Crane letter and that he was amazed at the anti-union statements expressed in the letter. Gordon’s article was sent out only to currently employed and retired postal workers. So far as the record shows, no member of the general public read Gordon's statements about the Crane letter, and there is no evidence that the public’s confidence in the confidentiality of the mailstream was diminished.
On these facts, we decide, first, that Gordon’s discussion of the Crane letter clearly addressed a matter of public concern: the issue of “right to work” legislation. Second, because the government has shown no harm to its asserted interest and because any harm that might have resulted seems de minimis given what Gordon actually said and its limited circulation, we rule that the government has failed to meet its burden to demonstrate in this case that its asserted interest outweighs Gordon’s interest in engaging in political debate and in expressing, however inartfully, his outrage that union members had to handle anti-union mailings. No interest in personal reputation is involved in this case, and our opinion in no way alters settled first amendment principles involving defamation law.
III. The Determination That Gordon’s Speech Was a Substantial or Motivating Factor in the Decision To Discharge Him
A public employee who alleges a violation of his constitutional rights must show first, that his conduct was constitu*163tionally protected, and second, “that this conduct was a ‘substantial factor’ — or, to put it in other words, that it was a ‘motivating factor’ in the [government’s decision to fire him].” Mt. Healthy City School District Board of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977).28
The District Court concluded on the record that there was no genuine issue of material fact as to whether Howard Byrne, the Postal Service official who made the decision to fire Gordon, “was substantially motivated by Gordon’s protected speech.” American Postal Workers Union v. United States Postal Service, 603 F.Supp. 393, 396 (D.D.C.1985). The District Court defined the relevant issue as “the state of mind of Gordon’s supervisors at the time they fired him,” 603 F.Supp. at 395, and, in the absence of any direct evidence, properly looked to circumstantial evidence in resolving this issue. See Clark v. Library of Congress, 750 F.2d 89, 101 (D.C.Cir.1984) (“It is clear ... that a plaintiff need not present direct evidence ... to meet his burden of showing that protected conduct was a substantial or motivating factor in the hiring decision.”).
The circumstantial evidence presented by the union strongly suggests that the Postal Service’s asserted reason for firing Gordon was merely a pretext. Gordon was a longtime Postal Service employee with an exemplary record, and there is no evidence that he had ever been accused of violating Postal Service regulations before this incident occurred. The parties stipulated that “[t]he Postal Service relied solely upon the information contained in Joe Gordon’s column ... and upon Charlene Bond’s [sic] interview with Gordon beginning about midnight on May 26, 1983, when it made its decision to discharge him for the reasons stated in his notice of removal.” J.A. at 74. In his interview with Bonds, Gordon denied the charges against him and offered a plausible explanation of his statements in the article. Byrne was therefore faced with conflicting evidence on the question of whether Gordon had violated Postal Service regulations by disclosing the contents of mail he had seen at work. Nevertheless, Byrne drafted the discharge notice as soon as he received the report from Bonds, without conducting any investigation to determine, for example, whether Gordon had been assigned to sort third-class mail during the time the Crane letter would have arrived in the Royal Oak post office, or whether the “friend” whom Gordon claimed had told him about the letter actually existed. The District Court characterized Byrne’s conduct as “precipitous” and concluded that it was inconsistent with the motivation asserted by the Postal Service. 603 F.Supp. at 396. Had Byrne’s true motive been to discharge Gordon for violating Postal Service regulations, he would not have fired Gordon on the spot without investigating further to determine whether such a violation in fact occurred. We affirm the District Court’s conclusion that Byrne’s action “necessarily was substantially motivated by Gordon’s protected speech.” Id.
IV. The Remedy for the Constitutional Violation
After the District Court determined that Gordon’s firing was unconstitutional, it considered the appropriate remedy to be applied. The Court ordered that Gordon be reinstated but decided not to order full back pay. Instead, the District Court held *164that “the Postal Service is entitled to impose some appropriate penalty short of discharge” on Gordon for what he said, and allowed the issue of how much withheld back pay would constitute an “appropriate penalty” to go to arbitration under the Postal Service’s contract with Gordon’s union. Id. at 397.29 The Court in effect determined that it would be permissible for the Postal Service to suspend Gordon without pay for more than eighteen months,30 but not to discharge him outright.
We think that the District Court erred in denying Gordon full back pay when discharging him was unconstitutional, as determined by the Pickering analysis. The dissenting opinion in Rankin twice stated that if it was unconstitutional to discharge McPherson for her statement about the Presidential assassination attempt, then it would have been unconstitutional to impose upon McPherson any lesser form of employment-related discipline, see — U.S. at -, -, 107 S.Ct. at 2904, 2905 (Scalia, J., dissenting),31 and the majority of the Supreme Court did not dispute this proposition. Moreover, in no other case has the Supreme Court suggested that a public employee may receive some lesser form of penalty for what she said when the first amendment prohibits the government from discharging the employee for that speech.32
For this reason, we do not feel comfortable in expanding the Pickering balance to include within its calculus of public employer-employee interests consideration of the nature of the penalty to be imposed. The leading cases in the area of public employee speech — Pickering, Connick, and Rankin — merely balance the value of the statements that are on matters of. public concern against any harm caused by the entire publication. Indeed, the Supreme Court noted in Pickering that “the threat of dismissal from public employment is ... a potent means of inhibiting speech.” 391 U.S. at 574, 88 S.Ct. at 1737. We think that the threat of a less severe penalty— certainly loss of pay over an extended period — may have an equally strong deterrent effect, especially in a case like this one in which the controversial statements are so closely linked to and embedded in the main subject of the article. We conclude that the District Court’s “let-the-punishment-fit-the-crime” approach is basically inconsistent with the Supreme Court’s balancing formula in Pickering-type cases. Underlying that formula is an implied acknowledgment that it is ultimately impossible for a court to know what amount of punishment for incidental misjudgments will deter statements on matters of public concern altogether, especially when the writers are unsophisticated amateurs.
In sum, Gordon’s article was, as the District Court found, constitutionally protected speech. Because Gordon was impermissibly punished for that speech, we conclude that he is entitled to reinstatement with full back pay.33
*165Conclusion
We affirm the District Court’s determination that Gordon was discharged in violation of the first amendment and its order directing the Postal Service to reinstate him to his prior position. We reverse the District Court’s order requiring the Postal Service to arbitrate other sanctions that might be applied against Gordon, and we hold that Gordon is entitled to full back Pay.

It is so ordered.

APPENDIX
Joe Gordon, Workers of the World Unite,
The Communicator (May, 1983)
I don’t believe that there is a group of Postal Workers that we show more disrespect for than the non-members (or scabs) —unless it’s the 204-B supervisors. I have personally derided, both verbally and in print in this publication, this group of misdirected individuals. No, I’m not going daff, but perhaps my opinion is softening the area of these non-member nonconformist individuals. It is time that we try to bring them into the fold rather than to push them further away with disparaging comments. First, we must remember that these individuals are non-members by choice and personal conviction, many feel very strongly on their independence while others are merely trying to save a buck.
The most difficult of the non-members to convert to a true Unionist is the one who truly believes that the Union does not serve his best interests. The easiest to convert is the guy trying to save a buck; it should not be too difficult to show that the Unions in this Country have done more for the working man than anything since the invention of the wheel. We must take the initiative to convince the non-member in rational terms that the Union exists for their benefit — this, they probably already know, now convince them to pay for it— and that their membership not only strengthens the Union but actually allows them a voice in its’ [sic] operation. When contacting a non-member on this issue keep in mind that the meeting should be kept on the level of a discussion rather than an argument. The difference being that a discussion is the exchange of knowledge while an argument is the exchange of ignorance.
Recent studies have shown that Union shops on the average make about a dollar more per hour than nonuinion [sic] shops (this is probably a concervative [sic] conclusion). Thus, in a one month period of 160 hours worked, the Union employees will make about 160 dollars more than his unorganized peer, subtracting union dues from that and the net gain is still more than 140 dollars. Now, we must add to this the gains in working conditions and job security and soon it becomes obvious that union participation is essential.
I was motivated to write this article by a recent discovery that I made at work. While working third class letters a few weeks ago I came across a bundle of letters that were being sent from Congressman Phillip Crane, a Republican from Illinois, the return address simply stated: Congressman Phillip Crane, National Right to Work Committee. Well, naturally I was curious just what the Congressman was *166trying to communicate under such a dubious association with the right to work committee. My curiosity did not have long to wait because one of the letters was not sealed and the contents fell out as I was sorting the mail. I could not help but seeing just what was inside. I was amazed to find that the Congressman was sending out petitions asking for help in an attempt to organize a legislative effort to support a bill that would restrict Labor Unions from organizing workers through what he called strong arm tactics. Now, I can not imagine that these petitions were going to actual members of the work force but rather to members of management, but let’s assume that he was in fact addressing a member of the labor force; just what is he asking? In short he was requesting that the recipient of the petition organize in an effort to prevent them for [sic] organizing or at least to prevent others from organizing to improve the status of the worker. In other words he wanted help from unorganized labor to keep them that way; I wonder why he just didn’t ask them to support the reinstitution of slavery.
It has been painfully evident that we have many enemies in Congress and we can ill afford to have them attempt to organize efforts to further reduce our ability to improve our working conditions. You have to look no further than the banner of this publication to realize the importance of the concept of Unionism, it states: Long ago we stated the reason for labor organizations. We said that union was essential to give laborers opportunity to deal on an equality with their employer — the U.S. Supreme Court. Now it is up to us to bring the non-members into the fold, it is the responsibility of each and every member to make an effort to do so. Ask your stewards who the non-members are in your office and make a tactful intelligent effort to sign them up, but don’t use “strongarm” tactics, it might upset Phillip Crane.

. The District Court reached its decision on the basis of stipulated facts and documentary exhibits presented in lieu of trial. The parties’ statement of stipulated facts and accompanying exhibits appear in the Joint Appendix ("J.A.”) at 61-329.


. The column is reprinted in its entirety in the Appendix to this opinion.


. Sections 115.2 and 115.5 of the Domestic Mail Manual prohibit the opening, reading, or disclosure of the contents of mail or of information contained on the face of envelopes. J.A. at 73. The Domestic Mail Manual is incorporated by reference in the Code of Federal Regulations. 39 C.F.R. §§ 111.1-111.5 (1987).


. A survey of circuit court cases in which courts have rejected public employees' claims that they have been disciplined in violation of the first amendment reveals that the majority involve at least one of two factors, both of which are not involved in this case. First, courts often find that the speech at issue does not substantially involve matters of public concern. See, e.g., Wilson v. City of Littleton, Colorado, 732 F.2d 765 (10th Cir.1984) (police officer could be fired for wearing shroud across his badge to mourn death of policewoman from another town because officer’s personal feeling of grief was not matter of public concern); Rowland v. Mad River Local School District, 730 F.2d 444 (6th Cir.1984) (teacher's statements to other school personnel concerning her own bisexuality did not constitute speech on matter of public concern), cert. denied, 470 U.S. 1009, 105 S.Ct. 1373, 84 L.Ed.2d 392 (1985). Second, courts also frequently hold that the employee’s interest in freedom of expression is outweighed by the disruption of the workplace and interference with working relationships resulting from her speech. See, e.g., Germann v. City of Kansas City, 776 F.2d 761, 764-65 (8th Cir.1985) (letter from captain in city fire department to fire chief that accused chief of being liar, of tearing department to "shreds," and of having "pitifully twisted outlook" towards department employees, created sufficient interference with working relationships to outweigh interest in freedom of expression), cert. denied, — U.S. -, 107 S.Ct. 63, 93 L.Ed.2d 22 (1986); Patkus v. Sangamon-Cass Consortium, 769 F.2d 1251 (7th Cir.1985) (disruption resulting from telegram sent by employee to Department of Labor complaining about action of county employer made it impossible for employee to continue to serve as liaison between county and Department of Labor).


. No one, including the dissent, argues that Gordon wrote his editorial, or mentioned the Crane mailing, to voice a personal complaint. Nor can it fairly be said that Gordon’s column, in any part, addressed "matters only of personal interest," Connick, 461 U.S. at 147, 103 S.Ct. at 169, or issues relating solely to workplace operations. But cf. Dissent at 317.


. The dissent writes that we "grasp[ ]’’ at a "weak[ ] reed for support" for our refusal to divorce Gordon’s allusion to the Crane letter from its full context. Dissent at 12. The “reed” we grasp is Rankin, and we need do no more than recite the Supreme Court's warning that ”[a] public employer may not divorce a statement made by an employee from its context ... and use that statement standing alone as the basis for discharge.” — U.S. at -n. 10, 107 S.Ct. at 2898, n. 10.


. In Rankin the single sentence about the prospect of a second assassination attempt could easily have been evaluated "out of [the] context” of Reagan policies, if the Supreme Court had chosen to do so, which it expressly did not. — U.S. at — n. 10, 107 S.Ct. at 2897 n. 10. No such separate sentence, however, even exists in this case. Yet the dissent appears to insist not only that we force a separation, but that, once separated, a public employee's statement must meet a test of independent political content. See Dissent at 320. This entirely new, severely restrictive basis for a threshold finding of public concern would require judges to evaluate each mistake or ill-advised remark of speakers without reference to the context of the speech — a perilous detour in first amendment methods, indeed.


. We emphatically do not read Rankin as suggesting that any statement “dropped” into the middle of a discussion on a matter of public concern satisfies the Connick threshold test. The Supreme Court ruled that McPherson's statement that she hoped that a future assassin would "get him” was related to her overall commentary on the President's public policies. In that context it qualified as speech on a matter of public concern. Thus, Rankin appears to require that the speech for which a public employee has been disciplined must be "related” or "connected" to speech on a matter of public concern in order for the contextual justification to apply in the Pickering formula. We need not define the precise outer boundaries of this "relatedness" because, whatever its limits, the Rankin precedent shows conclusively that Gordon’s speech falls well within those boundaries.


. The Postal Service has at no time asserted that the column detracted from Gordon’s job performance or disrupted the workplace or interfered with harmonious relationships between Gordon and his supervisors and co-workers.


. The government correctly notes that protecting the confidentiality of the mailstream itself promotes first amendment concerns. The fact that there are first amendment interests “on both sides of the scales in this case,” Brief for Appellant at 16, however, does not, as the dissent seems to imply, see Dissent at 1, automatically forfeit the employee's right to speak out on a matter of public concern. Rather, a Pickering balancing test would still be necessary, to weigh the actual and relative harms to both first amendment interests. For instance, Lamont v. Postmaster General, 381 U.S. 301, 85 S.Ct. 1493, 14 L.Ed.2d 398 (1965), cited by the dissent for the public’s first amendment interest in use of the mails, involved an unquestioned interruption of the mailstream by a postal regulation that interfered with a citizen's right to receive leftist political material, with no conflicting first amendment concern invoked to uphold the regulation. Also unlike Lamont, here the District Court found that any harm to the public's first amendment right to use the mails with confidence was entirely speculative and unproven. See 598 F.Supp. 564, 571-72 (1984); see also infra notes 12 Si 13.


. To support its claim that Gordon’s speech caused harm to its asserted interest, the Postal Service submitted an affidavit of Chief Postal Inspector Kenneth H. Fletcher. See J.A. at 45-52. The affidavit spoke in general terms of the importance of maintaining the confidentiality of the mails and emphasized that ”[t]he Postal Service places the highest priority on maintaining the public’s confidence in the integrity of the mails.” J.A. at 48-49. As the District Court found, however, the affidavit said absolutely nothing about any concrete harm to this interest resulting from Gordon’s speech; in the words of the District Court, the "affidavit shows no awareness of the particular facts of the case.” 598 F.Supp. at 571. Cf. Brasslett v. Cota, 761 F.2d 827, 845 (1st Cir.1985) (detrimental impact must be objectively shown lest "public employers ... promiscuously offer a subjective justification that could almost never effectively be rebutted”).


. The government and the dissent argue that the Court can and should presume harm to its asserted interest from Gordon’s article. See Brief for Appellant at 15, 27; Dissent- at 327. This argument, made before the Supreme Court issued its opinion in Rankin, is even less tenable now. In Pickering, Justice Marshall required the school board to prove that Pickering's letter disrupted school operations. 391 U.S. at 570, 88 S.Ct. at 1735. The board’s failure to produce evidence of harm, in turn, led to the Court’s reversal of the discharge. Id. at 572-73, 88 S.Ct. at 1736-37. In Rankin, the Court made government production of some evidence of harm determinative if the government was to "demonstrate a state interest that outweighs McPherson's First Amendment rights." — U.S. *156at -, 107 S.Ct. at 2899. Indeed, the dissent in Rankin thought it "obvious[ ]" that McPherson’s speech would interfere with office relations and thus outweigh McPherson's first amendment interests; in the dissent’s words, "[sjtatements by the Constable's employees to the effect that 'if they go for the President again, I hope they get him’ might also, to put it mildly, undermine public confidence in the Constable’s office." Id. at -, 107 S.Ct. at 2905 (Scalia, J., dissenting). Yet the majority of the Supreme Court rejected the dissent's reliance on these presumed harms. Id. at -, -, 107 S.Ct. at 2898, 2900; see also id. at -n. *, 107 S.Ct. at 2900 n. *. (Powell, J., concurring) ("In this case, however, there is no objective evidence that McPherson’s lone comment had any negative effect on the morale or efficiency of the Constable’s office.’’) (emphasis added). While there may be some situations where the circumstances and content of the speech make unequivocal its harmful effects, see infra note 27, neither Rankin and certainly not Gordon’s slip of the pen come close to such a situation. In the District Court’s words, "[wjhile there are cases where the harmful nature of speech is so apparent that no evidentiary inquiry need be made into actual disruption of the employer’s ‘responsibilities to the public,’ there are other cases of less obvious harm where the employer must show actual, not merely presumed, disruption of its ability effectively and efficiently to fulfill its responsibilities ... [tjhis is a case where the Court has concluded that a stronger showing, involving more than just a presumption of harm, is necessary." 598 F.Supp. 564, 571. Cf. Jungels v. Pierce, 825 F.2d 1127, 1132, slip op. at 7 (7th Cir. 1987) (speculation "concerning public perceptions and their impact,” without evidence, is insufficient to overcome first amendment claim); Brasslett v. Cota, 761 F.2d 827, 845 (1st Cir.1985) (quoting Key v. Rutherford, 645 F.2d 880, 885 (10th Cir.1981)) ("’[OJperational efficiency objections must be real and important before they can serve as a basis for discipline or discharge of a public employee.’ ”).


. Our own court’s precedents also indicate that, in the absence of a showing of actual harm, a presumption of harm is not sufficient to outweigh an employee's interest in speaking on a matter of public concern. See Tygrett v. Barry, 627 F.2d 1279, 1282 (D.C.Cir.1980) (“'The initial issue ... is whether there was, in fact, an interference with the efficiency of the public services performed____”') (quoting Jannetta v. Cole, 493 F.2d 1334, 1336 (4th Cir. 1974)); Tygrett v. Washington, 543 F.2d 840, 848 (D.C.Cir.1974) ("The crucial question for decision was whether appellant’s remarks ... actually impinged upon qualities making for an effective police force in such manner as to imperil its efficiency.”).
The Postal Service's reliance on Connick to support its claim that a harm may be presumed is mistaken. Although the Court stated in Con-nick that “[wjhen close working relationships are essential to fulfilling public responsibilities, a wide degree of deference to the employer's judgment is appropriate," it also noted that the employee's speech in that case "touched upon matters of public concern in only a most limited sense” and ”caution[ed] that a stronger showing may be necessary if the employee's speech more substantially involved matters of public concern." 461 U.S. at 151-52, 154, 152, 103 S.Ct. at 1692, 1693, 1692-93. Obviously Gordon's statements dealt far more substantially with matters of public concern than did the "employee grievance” at issue in Connick.
The dissent features the District Court's comment that Gordon's statement was "ill-advised" and "'created a clear implication that postal workers could disclose the contents of mail they had seen at work if it suited their personal advantage.’ ” Dissent at 328 (quoting 603 F.Supp. at 397). This comment, however, is taken from a separate opinion dealing exclusively with the question of Gordon’s remedy. The District Court had already determined in its opinion that "[ejven if the Postal Service were required to show only presumed, not actual, harm to its public image, the Court would hesitate to find that such harm reasonably could be presumed on these facts,” 598 F.Supp. at 572; ”[t]he Postal Service has failed to meet its burden of showing any actual harm from the speech, much less harm substantial enough to outweigh the interest in free speech." Id. The opinion from which the dissent quotes does not revisit the issue of harm, and the quoted statement refers to the misjudgment Gordon made, not to its impact on the Postal Service.


. The dissent refers to evidence indicating that "Gordon regularly showed copies of the Communicator to non-postal employees." Dissent at 329-330. The sole evidence in the record that the dissent cites, however, is the testimony of one of Gordon’s best friends, George Sweeney, that he "sometimes” saw copies of the newsletter. J.A. at 188. We note, also, that the District Court found that ”[t]here is no evidence that Gordon’s speech was publicized outside a small segment of the Postal Service and its union, and there is no evidence that any member of the public complained or otherwise brought the matter to the Service’s attention." 598 F.Supp. at 571-72.


. In Rankin, the Supreme Court treated the fact that McPherson's statement was made to a limited audience as an important factor in weighing the harm to her employer from that statement. See — U.S. at -, 107 S.Ct. at 2899 ("There is no suggestion that any member of the general public was present or heard McPherson's statement.’’).


. The dissent’s statement that ”[n]othing in Gordon’s column suggests to his readers that he would hesitate to read and discuss the contents of a first-class letter,” see Dissent at 330, is sheer sophistry. Gordon is being punished for what he in fact wrote, not for what he failed to deny. Note too, the District Court’s finding that ”[i]f Gordon had discussed opening and reading a piece of first-class mail, whose privacy is sacrosanct, harm to the public perception of mail privacy might be more easily presumed. Third-class mail, which is generally meant for the widest possible public dissemination of advertising and other ‘junk’ mail, should not be subject to such an automatic presumption." 598 F.Supp. at 572 (footnote omitted).


. As Chief Postal Inspector Fletcher acknowledged, third-class mail is considered "mail not sealed against inspection” and "may be opened or inspected in order to determine whether the contents may legally be mailed or whether the correct postage is paid.” J.A. at 48.


. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S.Ct. 2997, 3007, 41 L.Ed.2d 789 (1974) ("[T]here is no constitutional value in false statements of fact.").


. Rankin itself acknowledges that the first amendment guarantees public employees breathing space in speaking out on political issues without fear of being fired from their jobs: " '[D]ebate on public issues should be uninhibited, robust, and wideopen, and’____'[j]ust as erroneous statements must be protected to give freedom of expression the breathing space it needs to survive, so statements criticizing public policy and the implementation of it must be similarly protected.' ’’ — U.S. at -, 107 S.Ct. at 2898 (quoting New York Times v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 721, 11 L.Ed.2d 686 (1964) and Bond v. Floyd, 385 U.S. 116, 136, 87 S.Ct. 339, 349, 17 L.Ed.2d 235 (1966), respectively).


.We confess to considerable doubt that a reasonable reader of Gordon’s article would believe that his story about seeing the Crane letter was hard fact. Instead, we suspect that this reader would understand the "confession" to be a piece of dramatic invention or satirical fiction used to make his political point. Nevertheless, because *159judges obviously differ about how ordinary readers react, see, e.g., Ollman v. Evans, 750 F.2d 970 (D.C.Cir.1984), we are ready to assume that an ordinary reader would accept Gordon’s statements regarding the Crane letter as fact. Regardless, we find his speech to be protected under the Pickering balancing test.


. The dissent’s expressed skepticism about the fact that Gordon was actually shown the Crane letter by a friend. Dissent at 316 n. 1, overlooks explicit findings of the District Court: first, the dissent asserts that Gordon refused in the arbitration process to identify the friend that revealed the Crane letter; yet the District Court observed that Gordon "did produce the man at the arbitration hearing,” see 603 F.Supp. at 396; second, the dissent claims that the Postal Service proved that Gordon was sorting third-class mail at "about the time when the Crane letter passed through,” Dissent at 3 n. 1; yet the District Court found that although Gordon was handling this mail for two "brief stints" when the Crane letter “may have been processed ... these brief stints did not render it substantially more likely that he had seen the Crane letter on the job." 603 F.Supp. at 396.


. Although unnecessary to our holding that Gordon's speech is protected by the first amendment under the Pickering balance, we note that Gordon promptly issued a retraction of the disputed inference in the same newspaper. Gordon offered to prepare a retraction as soon as Bonds informed him that his article contained statements suggesting that he violated Postal Service regulations, and in fact Gordon wrote the retraction and delivered it to the printer the very next day. J.A. at 65, 67. The retraction was published in the next issue of the Communicator only one month after the original article appeared and presumably was circulated to the same readers. The retraction was designed specifically to dispel any concern about the confidentiality of the mails, since it made clear both that Gordon had not in fact disclosed the contents of mail that he had seen on the job and that postal workers in general were forbidden to do so. J.A. at 67. Thus, any harm that might be presumed to- have resulted from Gordon’s statements must equally be presumed to have been largely or wholly dissipated by his retraction.


. In Pickering, the Supreme Court explicitly stated that public employee discharge cases and defamation actions are not entirely congruent for the purposes of first amendment law: "We ... note[ ] our disinclination to make an across-the-board equation of dismissal from public employment for remarks critical of superiors with awarding damages in a libel suit by a public official for similar criticism.” 391 U.S. at 574, 88 S.Ct. at 1737-38.


. Pickering demonstrates that even false statements of fact can qualify as speech on a matter of public concern. This of course does not mean that such false statements of fact will ultimately be recognized as protected speech, although, as Pickering also demonstrates, they may. 391 U.S. at 574 n. 6, 88 S.Ct. at 1738 n. 6.


. We note that for the purposes of this analysis, it does not matter whether the defamatory statement, standing alone, constitutes speech on a matter of public concern or whether the defamatory statement, in context, touches on a matter of public concern. Even a defamatory statement that itself undeniably addresses a matter of public concern can fail the second part of the Pickering analysis. For example, if an EPA employee published an article stating that a named investigator was receiving payments from chemical companies in return for falsified reports, that assertion itself would undoubtedly involve a matter of public concern, but if the assertion was false and made with full knowledge of its falsity, we have no doubt that the EPA could fire the employee for that statement without violating the first amendment.


.The dissent's statement that our opinion can be read as prohibiting the government from discharging a public employee who libels a supervisor or fellow worker, see Dissent at 325-326, is therefore wrong.


. Wildly irresponsible or damaging statements, even in the context of speech on a matter of public concern, therefore, would incur punishment. The harm to the government from such statements would clearly outweigh an employee’s interest in freedom of expression. Similarly, were we considering employment in the armed forces, our first amendment calculation might necessarily differ to accommodate national security concerns. See Parker v. Levy, 417 U.S. 733, 758, 94 S.Ct. 2547, 2562, 41 L.Ed.2d 439 (1974) ("The fundamental necessity for obedience, and the consequent necessity for imposition of discipline, may render permissible within the military that which would be constitutionally impermissible outside it.’’); see also Orloff v. Willoughby, 345 U.S. 83, 94, 73 S.Ct. 534, 540, 97 L.Ed. 842 (1953) (military discipline is separate from that of civil sector).
The dissent’s assertions that our approach would require constitutional protection for a statement by an airline passenger that he had brought a bomb aboard an airplane, see Dissent at 325, is ridiculous. As Justice Holmes stated in 1919, "The most stringent protection of free speech would not protect a man in falsely shouting fire in a theater, and causing a panic____ It is a question of proximity and degree." Schenk v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919). The dissent’s bomb-threat scenario is Justice Holmes’ theater-fire hypothetical. It is not this case. In any event, even if the example had any connection to the public employee speech context, so that the Pickering balancing would apply at all, it is clear that the tremendous harm from such a statement would easily outweigh any possible interest in freedom of expression.


. The Court went on to hold in Mt. Healthy that once the employee has made this showing, the burden shifts to the government to show "that it would have reached the same decision ... even in the absence of the protected conduct." 429 U.S. at 287, 97 S.Ct. at 576. The parties agree that this case, unlike Mt. Healthy, is not a “dual motive” case. See Brief for Appellees at 39-40; Reply Brief for Appellant at 12, 18-19. The Postal Service does not contend that it would have fired Gordon for a permissible reason even in the absence of his protected speech; rather, it asserts that it did fire Gordon solely for the permissible reason that Gordon violated Postal Service regulations. The significance of this distinction is that in this case, the court is not asked to reach the third part of the Mt. Healthy analysis; if Gordon shows that his speech was constitutionally protected and that it was a substantial or motivating factor in the decision to fire him, he must prevail. See Reply Brief for Appellant at 12-13.


. The District Court stated that although the Pickering balancing of competing interests mandates the conclusion that the Postal Service was barred from discharging Gordon because of his article, "[t]his did not preclude some lesser form of reasonable discipline." 603 F.Supp. at 397.


. Pursuant to the District Court’s order, Gordon returned to work at the Postal Service on March 30, 1985, more than twenty months after he was discharged. See Brief for Appellees at 10.


. The Rankin dissent referred specifically to the hypothetical case in which a supervisor places a formal censure in the public employee’s personnel file and equated that example with a discharge decision for the purposes of first amendment law. — U.S. at -, 107 S.Ct. at 2901 (Scalia, J., dissenting).


. We note also that courts have frequently held relatively minor punishments imposed on the basis of an employee’s protected speech to be unconstitutional. See, e.g., Anderson v. Central Point School District No. 6, 746 F.2d 505 (9th Cir.1984) (suspension of teacher-coach from coaching position without loss of salary); Henderson v. Huecker, 744 F.2d 640 (8th Cir.1984) (placement of poor “exit recommendations" in personnel file after employee voluntarily resigned); Czurlanis v. Albanese, 721 F.2d 98 (3d Cir.1983) (suspensions without pay for ten days and thirty days).


. Part 436.11 of the Employee and Labor Relations Manual of the Postal Service provides that ”[a]n employee or former employee is entitled to receive back pay for the period during which an unjustified or unwarranted personnel action was in effect which terminated or reduced the *165basic compensation ... which the employee normally would have earned during the period.” United States Postal Service, Employee and Labor Relations Manual § 436.11 (1983). The Postal Service has not suggested either in its brief or in oral argument that an award of back pay would be barred by the doctrine of sovereign immunity. See Franchise Tax Board v. United States Postal Service, 467 U.S. 512, 519, 104 S.Ct. 2549, 2553, 81 L.Ed.2d 446 (1984) ("sue and be sued” provision of 39 U.S.C. § 401(1) constitutes a broad waiver of sovereign immunity with respect to the Postal Service). There is also no question that this action was properly brought in the District Court under 39 U.S.C. § 409(a), which provides, with one exception not relevant here, that "the United States District courts shall have original but not exclusive jurisdiction over all actions brought by or against the Postal Service." See White v. Bloomberg, 501 F.2d 1379, 1384 n. 6 (4th Cir.1974) ("while employees of most federal agencies must resort to the Court of Claims to recover back pay in amounts of over $10,000, the district courts have jurisdiction over all back pay claims of Postal Service employees under 39 U.S.C. § 409(a)") (citations omitted).